 1   Robert W. Norman, Jr. (SBN 232470)
     Andrew E. Mina (SBN 323044)
 2   HOUSER & ALLISON, APC
     9970 Research Drive
 3   Irvine, California 92618
 4   Telephone: (949) 679-1111
     Facsimile: (949) 679-1112
 5   E-Mail: bnorman@houser-law.com

 6   Attorneys for Defendant,
     Specialized Loan Servicing, LLC
 7
 8                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10
     EDMUND RYAN, an individual, and                   Case No.: 2:19-cv-00169-MCE-DB
11   PATRICIA HOFFMAN, an individual,
                                                       Honorable Morrison C. England, Jr
12                  Plaintiffs,
13                       vs.                           STIPULATION TO EXTEND TIME
                                                       TO FILE RESPONSIVE PLEADING
14   SPECIALIZED LOAN SERVICING,                       TO COMPLAINT; ORDER
     LLC, a Delaware Limited Liability
15
     Company, and DOES 1 through 25,
16   inclusive,

17                  Defendants

18
            TO THE CLERK OF THE ABOVE COURT AND TO ALL INTERESTED
19
     PARTIES HEREIN:
20
            Plaintiffs Edmund Ryan and Patricia Hoffman (collectively, the “Plaintiffs”) and
21
     defendant Specialized Loan Servicing, LLC (“Defendant”) (collectively, the “Parties) stipulate
22
     to the following:
23
            Plaintiffs and Defendant have agreed to an extension to Defendant’s deadline to respond
24
     to the Complaint up to and including April 3, 2019;
25
            Plaintiffs and Defendant would like this additional time to further research the facts and
26
     work to informally resolve this matter without incurring additional legal expenses;
27
            The continuance sought does not prejudice either Plaintiffs or Defendant and the Parties
28   stipulate that the continuance is necessary for the reasons set forth herein;

                                             1
           STIPULATION TO EXTEND TIME TO FILE RESPONSIVE PLEADING TO COMPLAINT
 1          The parties have not previously requested a continuance to respond to the Complaint.

 2          As a result,

 3          IT IS HEREBY STIPULATED by and between Plaintiffs and Defendant, by and

 4   through their undersigned counsel of record in this action, without waiving or limiting their

 5   rights, that the time to file a responsive pleading to Plaintiffs’ Complaint by Defendant is

 6   extended to April 3, 2019.

 7   Dated: February 27, 2019                   HOUSER & ALLISON
 8                                              A Professional Corporation

 9
10                                              /s/ Robert W. Norman, Jr.
                                                Robert W. Norman, Jr.
11                                              Attorneys for Defendant,
                                                Specialized Loan Servicing, LLC
12
13
     Dated: February 27, 2019                   GAVRILOV & BROOKS
14
15
                                                /s/ J. Edward Brooks (as authorized on 2/27/2019)
16
                                                J. Edward Brooks
17                                              Attorneys for Plaintiffs,
                                                Edmund Ryan and Patricia Hoffman
18
19
            IT IS SO ORDERED.
20
     Dated: March 4, 2019
21
22
23
24
25
26
27
28

                                             2
           STIPULATION TO EXTEND TIME TO FILE RESPONSIVE PLEADING TO COMPLAINT
